Citation Nr: 0426222	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder impingement.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for mechanical low back pain (lumbosacral 
strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992 and August 1998 to November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2003, the veteran testified at a Travel Board 
hearing held in San Antonio, Texas, before the undersigned; a 
transcript of that hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  In this case, the veteran has 
not been informed of the VCAA with respect to these two 
initial rating issues.  Accordingly, a remand is necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.  

The Board further finds that a current VA orthopedic 
examination is required before addressing the initial rating 
issues on appeal.  Although the February 2002 VA examination 
report was sufficient for the RO to adjudicate whether 
service connection was warranted for the veteran's low back 
and left shoulder disorders, additional information is 
necessary in order to accurately determine the appropriate 
disability ratings.  38 C.F.R. § 4.71a, Part 4 (2003).

In addition to the foregoing, there have been significant 
changes in the pertinent rating criteria regarding low back 
disorders during the course of this appeal.  The criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were revised effective from September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
In addition, the criteria for evaluating diseases and 
injuries of the spine were revised effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  The 
record does not show that the RO has considered these 
revisions to the Rating Schedule.  On remand, the RO should 
consider all applicable rating criteria including the changes 
in the Rating Schedule identified above.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent are fully complied with 
and satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
for his service-connected mechanical low 
back pain (lumbosacral strain) and left 
shoulder impingement since September 
2002, the date that the statement of the 
case was issued.  After securing any 
necessary release, the RO should obtain 
these records.

?	If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should then make arrangements 
for the veteran to be afforded a VA 
examination to determine the current 
degree of severity of the veteran's 
service-connected mechanical low back 
pain (lumbosacral strain) and left 
shoulder impingement.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  
The claims folder must be made available 
to and be reviewed by the examiner.  

?	The examiner should describe all 
symptomatology due to the veteran's 
service-connected mechanical low 
back pain (lumbosacral strain) and 
left shoulder impingement.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

?	In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion of the lumbar spine and/or 
the left shoulder that is 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain of the 
lumbar spine and left shoulder.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

?	The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should specifically 
identify any evidence of neuropathy 
due to service-connected mechanical 
low back pain and/or the left 
shoulder, to include reflex changes, 
characteristic pain, and muscle 
spasm.  

?	With respect to the low back, the 
examiner should specifically address 
whether there is muscle spasm on 
extreme forward bending; loss of 
lateral spine motion, unilateral, in 
a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  

?	The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
mechanical low back pain and/or left 
shoulder impingement (considered in 
combination or separately) on his 
ability to work.  

?	The rationale for all opinions 
expressed should also be provided.

4.  Then, the RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After completing any additional 
necessary development, the RO should then 
readjudicate each issue on appeal.  The 
RO must consider all evidence received or 
secured since the September 2002 
statement of the case.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  In particular, the RO should 
consider the applicable changes in the 
schedule for rating spinal disabilities 
and injuries effective in September 2002 
and September 2003.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


